FILED
                            NOT FOR PUBLICATION                             AUG 03 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KEITH DUANE ARLINE, JR.,                         No. 15-15293

               Plaintiff - Appellant,            D.C. No. 2:11-cv-03414-WBS-
                                                 KJN
 v.

R. GOWER; et al.,                                MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      California state prisoner Keith Duane Arline, Jr., appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

defendants violated his Eighth Amendment rights by depriving him of outdoor

exercise. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment for defendant Speers

because Arline failed to raise a genuine dispute of fact as to whether Speers caused

any constitutional violation. See Preschooler II v. Clark Cty. Sch. Bd. of Trs., 479
F.3d 1175, 1183 (9th Cir. 2007) (discussing causation under § 1983).

      The district court properly granted summary judgment for defendants

Gower, Davey, and Hitt on the basis of qualified immunity because it would not

have been clear to every reasonable official that depriving Arline of outdoor

exercise in response to a violent attack on a prison official was unconstitutional.

See Ashcroft v. al-Kidd, 563 U.S. 731, 735, 741 (2011) (explaining two-part test

for qualified immunity); see also Norwood v. Vance, 591 F.3d 1062, 1068-70 (9th

Cir. 2010) (discussing the application of qualified immunity where prisoners were

deprived of outdoor exercise in response to prison violence).

      AFFIRMED.




                                          2                                     15-15293